       Case 4:20-cv-00080-RSB-CLR Document 5 Filed 04/23/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 IN THE MATTER OF THE COMPLAINT OF                            CIVIL ACTION NO.: 4:20-cv-80
 WADIELNIL FOR TOURISTIC
 INVESTMENTS, AS OWNER OF THE M/Y
 SUZANNA 1, FOR EXONERATION FROM
 OR LIMITATION OF LIABILITY.



                NOTICE OF COMPLAINT FOR EXONERATION FROM
                        OR LIMITATION OF LIABILITY

                                     (Filed April 23, 2020)

       NOTICE IS GIVEN that a Complaint was filed in the United States District Court for the

Southern District of Georgia on April 21, 2020 by WadiElNil For Touristic Investments, owner of

the M/Y SUZANNA 1, praying for exoneration from or limitation of liability pursuant to title 46

U.S.C. § 30505 on account of a fire that occurred onboard the vessel in the Red Sea off the coast

of Egypt on or about November 1, 2019. The Plaintiff has filed an undertaking for security and

release of the vessel in the amount of $28,150.00, plus costs and interest for the benefit of all

claimants in the proceedings.

       All persons asserting claims for any and all losses, damages, injuries or destruction

allegedly resulting from or incident to the occurrences and happenings recited in Plaintiff's

Complaint must file their respective claims, in accordance with Rule F of the Supplemental Rules

for Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure, with the Clerk

of this Court and serve a copy thereof on Todd M. Baiad of Bouhan Falligant LLP, as attorneys

for the Plaintiff, at the address of One West Park Avenue (31401), Post Office Box 2139,

Savannah, Georgia 31402-2139 no later than June 22, 2020, or else be defaulted.




                                           Page 1 of 2
       Case 4:20-cv-00080-RSB-CLR Document 5 Filed 04/23/20 Page 2 of 2



       Any claimant desiring to contest the Plaintiff’s right to exoneration from or the right to

limitation of liability shall file and serve an answer to the Complaint unless his claim has included

an answer.

       This 23rd day of April, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                             Page 2 of 2
